Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
KR 10-2016-0121330 has been received. 

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 09/23/2015. It is noted, however, that applicant has not filed a certified copy of the KR 10-2015-0134753 application as required by 37 CFR 1.55. 

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application should be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The effective filing date of the claimed invention is currently 09/23/2016 because certified English translations of foreign applications KR 10-2015-0134753 and KR 10-2016-0121330 have not yet been submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague because it reads as if the antibody in the control region is the same antibody as the antibody on the hollow metal nanoprobe. If that is the case, then the antibody in the control region will bind to the target material. But the specification (paragraph bridging pages 5 and 6) defines the antibody on the control region as “an antibody that can be coupled directly to the antibody on the metal nanoprobe for SERS measurement regardless of the presence of a target material” and exemplifies IgG. The nature of the antibody in the control zone is not clear because it would have to be able to bind to the target material and also to the antibody on the metal nanoprobe. While antibodies may exhibit some level of cross-reactivity, it is not clear how an antibody can have such a broad level of cross-reactivity that it can bind to target material and also antibodies with potentially very different structures.  
Claim 6 is vague because it is incomplete. The claim is directed to detecting a target material but the body of the claim concludes with a step of identifying color development and measuring SERS signal. A correlation step is missing that relates the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (“Application of a SERS-based lateral flow immunoassay strip for the rapid and sensitive detection of staphylococcal enterotoxin B”, Nanoscale, 08 January 2016, 8, 11418-11425).
[As noted above, this application is only accorded an effective filing of 09/23/2016.] 
	Hwang et al disclose a SERS-based lateral flow immunoassay strip composed of 4 components: 

a conjugate pad, 
a nitrocellulose membrane (i.e. a detection pad), and 
an absorbent pad (see Figure 1). 
The conjugate pad contains conjugates comprising target analyte specific antibodies attached to Raman reporter- labeled hollow gold nanospheres. The nitrocellulose membrane has a test line (i.e. a detection region) and a control line (i.e. a control region). The test line contains immobilized antibodies that capture complexes of the target antigen and conjugate. The control line contains immobilized antibodies that bind to the conjugate. The presence of target antigen can be identified through a color change in the test line. Further highly sensitive quantitative evaluation is possible by measuring SERS signals from the test line. The detection limit of the disclosed lateral flow strip is estimated to be 0.001 ng/ml. (See Abstract and pages 11418-11421). 
	With respect to claim 8, the claimed kit comprises the claimed lateral flow strip and a SERS signal detector. Hwang et al also disclose the claimed lateral flow strip as well as an In Via Renishaw Raman microscope system to measure Raman spectra and SERS image mapping which is considered to read on the claimed kit and its components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (US 2008/0032420 A1) in view of Chon et al (“SERS-based immunoassay of anti-cyclic citullinated peptide for early diagnosis of rheumatoid arthritis”, RSC Advances, 2014, 4, 32924-32927).
Lambert et al disclose a lateral flow immunoassay strip. As shown in Figure 1, the strip comprises a backing substrate (20) that supports a sample pad (30), conjugate pad (40), nitrocellulose membrane component (50) (i.e. a detection pad), first capture zone (60) with test line (70) and second capture zone (80) with control line (90), and wicking pad (100). Here, analytes (110) in sample droplet (120) are exposed to sample pad (30). The analytes (110) encounter detection antibody conjugates (130) comprised of detection antibodies (132) and tags or labels (134). In some cases the conjugates (130) specifically bind analytes (110) and form first complexes (140); complexes (140) and antibodies (130) are drawn by capillary flow towards capture zones (60) and (80). First complexes (140) encounter capture antibodies (150) and form second complexes (160), in this case indicating a positive result for detection of the analyte. Some antibodies conjugates (130) encounter control antibodies (170) and form third complexes (180), confirming the validity of a functional test (para [0073]). The tags (134) can be SERS nanoparticles, such as metal nanoparticles coated with a highly adsorbing surface enhanced Raman active chemical (para [0011], [0033], [0037], [0154]). 
The disclosed invention provides assays in kit form (para [0023]). 

Lambert et al differs from the instant invention in failing to teach the use of hollow gold nanospheres as the SERS nanoparticles in the SERS labeled antibody conjugate. 
Chon et al disclose a SERS-based sandwich assay that employs hollow gold nanospheres (HGNs) as a SERS label to label antibodies. The HGNs are known to have a reproducible enhancement effect on individual particles because of their ability to localize electromagnetic fields through the pinholes of the hollow particle structure. They can be used as highly reproducible sensing probes for quantitative analysis of immune-specific biomarkers. The HGNs also have a Raman reporter molecule, such as malachite green isothiocyante, on them (page 32925). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the HGNs of Chon et al as the SERS nanoparticles that label the antibody conjugates in the conjugate pad of the lateral flow strip of Lambert et al because they provide the advantage of their reproducible enhancement effects and thus function has highly reproducible sensing labels. Moreover Lambert et al teaches using SERS nanoparticles coated with a highly adsorbing surface enhanced Raman active chemical which is satisfied by the malachite green isothiocyante tagged HGNs of Chon et al. 
One of ordinary skill in the art would have a reasonable expectation of success in using the HGNs of Chon et al in the antibody conjugates of Lambert et al because Chon et al is using the HGNs as a label reagent to label antibodies for a sandwich assay, like the sandwich assay performed on the lateral flow strip of Lambert et al. 

With respect to claim 6, Lambert et al teach use of a spectrophometer to measure for label in the test line and this is capable of measuring color development (qualitative result) and measuring SERS signal (quantitative result). 
With respect to claim 8, the claimed kit comprises the claimed lateral flow strip and a SERS signal detector. Lambert et al and Chon et al disclose the claimed lateral flow strip and Lambert et al disclose a spectrophotometer to measure Raman spectra which combined read on the claimed kit and its components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



3/26/2021